1    XAVIER BECERRA
     Attorney General of California
2    VINCENT DICARLO
     Supervising Deputy Attorney General
3    BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
4    E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
5    Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
6     2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
7     Telephone: (916) 621-1835
      Fax: (916) 274-2929
8
     Attorneys for State of California
9
     (Additional counsel listed on signature page)
10
11
                                 UNITED STATES DISTRICT COURT
12
13                        FOR THE EASTERN DISTRICT OF CALIFORNIA

14
15   UNITED STATES OF AMERICA, and the                     Case No.: 2:12-cv-1699 KJM EFB
     STATE OF CALIFORNIA, et al., ex rel. LLOYD
16   F. SCHMUCKLEY, JR.                                    JOINT MOTION TO RESCHEDULE
                                                           HEARING OF MOTION FOR
17                         Plaintiffs,
                                                           SANCTIONS, ECF NO. 275, AND
                    vs.                                    EXTEND RELATED DEADLINES;
18
                                                           [PROPOSED ORDER]
19   RITE AID CORPORATION,
                                                           Current Hearing Date: January 22, 2020
20                         Defendant.                      Proposed Hearing Date: February 26,
                                                           2020
21                                                         Hearing Time: 10:00 a.m.
                                                           Courtroom: 8, 13th Floor
22   STATE OF CALIFORNIA ex rel. LLOYD F.
     SCHMUCKLEY, JR.,
23
                           Plaintiffs,
24
                    Vs.
25
     RITE AID CORPORATION,
26
                           Defendant.
27
28
                                                                                Case No.: 2:12-cv-1699 KJM EFB

         JOINT MOTION TO RESCHEDULE HEARING OF MOTION FOR SANCTIONS, ECF NO. 275, AND EXTEND RELATED
                                         DEADLINES; PROPOSED ORDER
1    JOINT MOTION TO RESCHEDULE HEARING OF MOTION FOR SANCTIONS, ECF
2                          NO. 275, AND EXTEND RELATED DEADLINES
3           Plaintiff State of California (“California”), qui tam relator Loyd F. Schmuckley, Jr.
4    (“Relator”), and defendant Rite Aid Corporation (“Defendant,” and jointly with California and
5    Relator, the “Parties”) hereby move to reschedule the hearing of California’s Motion for
6    Sanctions for Failure to Comply with Court Order ECF No. 258 relating to Production of
7    Documents Responsive to Request for Production of Documents (“RPD”) Nos. 23-26 (Board
8    Meeting Agendas and Minutes, ECF No. 275 (“Motion”) from January 22, 2020 to February 26,
9    2020; move the deadline for Rite Aid to file its opposition to the Motion from January 15, 2020 to
10   February 12, 2020, and move the deadline for California to file its reply to the opposition to the
11   Motion from January 17, 2020 to February 19, 2020. This is to allow the Parties additional time
12   to analyze the latest status of Rite Aid’s discovery responses and document production and
13   informally resolve any pending and further discovery disputes.
14          On January 8, 2020, California filed its Motion against Rite Aid. Per Local Rules, Rite
15   Aid’s opposition to the Motion is due on January 15, 2020, California’s reply to the opposition is
16   due on January 17, 2020, and the hearing of the Motion is scheduled for January 22, 2020;
17          On January 10, 2020, Rite Aid produced additional documents and an additional privilege
18   log purportedly responsive to RPD Nos. 23-26. On January 10, 2020, Rite Aid produced
19   additional documents responsive to other RPD’s, including documents responsive to California’s
20   RPD Set No. 7, and Relator’s RPD Set Nos. 2-3. As a result of Rite Aid’s additional productions,
21   California and Relator need more time to analyze Rite Aid’s additional responses and documents;
22          The Parties agree for the purposes of efficiency and judicial economy that good cause
23   exists to move the hearing of California’s Motion and related filing dates to later dates to allow
24   the Parties additional time to informally resolve any pending and further discovery disputes. The
25   Parties therefore jointly move for an Order extending the deadline for Rite Aid to file its
26   opposition to the Motion to February 12, 2020, the deadline for California to file its reply to the
27
28
                                                       1                          Case No.: 2:12-cv-1699 KJM EFB

           JOINT MOTION TO RESCHEDULE HEARING OF MOTION FOR SANCTIONS, ECF NO. 275, AND EXTEND RELATED
                                           DEADLINES; PROPOSED ORDER
1    opposition to the Motion to February 19, 2020, and the hearing date of the Motion to February 26,
2    2020.1
                                                Respectfully submitted,
3
4     Dated: 1/15/2020                          XAVIER BECERRA
                                                Attorney General of the State of California
5
                                                By /s/ Emmanuel R. Salazar
6                                                  Emmanuel R. Salazar
7                                                  Deputy Attorney General
                                                   Attorneys for Plaintiff-Intervenor STATE OF
8                                                  CALIFORNIA

9     Dated: 1/15/2020
                                               WATERS & KRAUS, LLP
10
11                                             By /s/ Wm. Paul Lawrence, II (authorized on
                                               1/15/2020)
12                                                 Wm. Paul Lawrence, II (Pro hac vice)
                                                   Washington D.C. Metro Office
13                                                 37163 Mountville Road
                                                   Middleburg, VA 20117
14
                                                   Telephone: (540) 687-6999
15                                                 Fax: (540) 687-5457
                                                   E-mail: plawrence@waterskraus.com
16                                                 Attorneys for Qui Tam Plaintiff
                                                   LOYD F. SCHMUCKLEY, JR.
17
      Dated: 1/15/2020                          MORGAN, LEWIS & BOCKIUS LLP
18
19                                              By /s/ Kevin M. Papay (authorized on 1/15/2020)
                                                   Kevin M. Papay
20                                                 One Market, Spear Street Tower
                                                   San Francisco, CA 94105-1596
21                                                 Telephone: +1.415.442.1000
                                                   Fax: +1.415.442.1001
22                                                 E-mail: Kevin.Papay@morganlewis.com
23                                                 Attorneys for Defendant
                                                   RITE AID CORPORATION
24
25
26
27            1
                  None of the Parties is waiving any defense, right or claim by filing this joint motion.
28
                                                          2                         Case No.: 2:12-cv-1699 KJM EFB

          JOINT MOTION TO RESCHEDULE HEARING OF MOTION FOR SANCTIONS, ECF NO. 275, AND EXTEND RELATED
                                              DEADLINES; PROPOSED ORDER
1                                          [PROPOSED] ORDER
2           The Court, having considered the Parties’ Joint Motion to Reschedule Hearing of Motion

3    for Sanctions, ECF No. 275, and Extend Related Deadlines, finds good cause and ORDERS

4    THAT the deadline for Rite Aid Corporation to file its opposition to the Motion for Sanctions

5    (ECF No. 275) is extended to February 12, 2020, the deadline for the State of California to file its

6    reply to the opposition to the Motion for Sanctions (ECF No. 275) is extended to February 19,

7    2020, and the hearing date of the Motion for Sanctions (ECF No. 275) is moved to February 26,

8    2020, 10:00 A.M. in Courtroom 8.

9           IT IS SO ORDERED.

10   DATED: January 16, 2020.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3                          Case No.: 2:12-cv-1699 KJM EFB

           JOINT MOTION TO RESCHEDULE HEARING OF MOTION FOR SANCTIONS, ECF NO. 275, AND EXTEND RELATED
                                           DEADLINES; PROPOSED ORDER
